Title: To Thomas Jefferson from Albert Gallatin, 5 September 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            
              Dear Sir
            
            N. York 5 Sept. 1803
          
          I receive this moment your favour of 30th ulto.—I am very decidedly of opinion that Abraham Bishop ought to be appointed Collector of New Haven.
          I enclose more letters from Simons on the subject of the infractions committed on our neutrality; but am afraid that he took wrong ground in the case of the “Cotton planter,” as it seems she was taken within our own limits, in which case she ought to have been claimed whether British or American property. But I really believe that it will be necessary to frame a new circular to the collectors bringing all former instructions into one point of view, with such alterations as either result from a change in our treaties, or may appear eligible on general grounds. It will, however, be well to consider whether it may not be best to give such circular its effect only after the expiration of those articles of the British treaty which cease within two years after the signature of the preliminaries of the late peace.
          
          I enclose an extract of a letter from Mr Marbois received this day, & in which I do not discover any thing more than the desire of obtaining as early a payment as possible.
          Permit me to suggest the propriety of having every thing in readiness to take possession of New Orleans, whether the prefect & Spanish officers shall be willing to give it up or not, the moment we shall have received the order to that effect from Mr Pichon: this is recommended by the possible event of our delivering the stock on receiving only the order to take possession & before actual possession shall have been obtained. The dispensible regular force at Fort Adams, the militia of the Mississipi territory & the crews of the Kentuckey boats and of American vessels from the Atlantic States then in N. Orleans will be sufficient against any force now in that place, provided that we may arm the boatmen & sailors & provided that the French militia of Louisiana be disposed to be at least neutral. Although I do not share in the alarm of our ministers, I think it wise to be as perfectly prepared as if it had a real ground, & that no time should be lost in having a supply of arms at Natchez; instructions given to Govr. Claiborne; and Clarke, if he can be trusted to that extent, informed by a safe communication of our intentions, with instructions to prepare the way with the inhabitants so as to meet no opposition from them. The establishment of expresses both by Hawkins & Nashville if practicable, and, at all events, by the last route seems also desirable. If there is any apprehension that that force may not ultimately be sufficient, such part of the militia of Kentuckey & Tenessee as may be thought necessary might be ordered under the act of last session to be in a state of readiness to float down the river on the arrival of an express from Claiborne applying for such aid.
          If it shall be found necessary to take possession of New Orleans against the will of the possessors, there can be no doubt of the propriety of occupying at the same time that part of W. Florida which we claim. But if N. Orleans & West Louisiana shall be yielded without difficulty, the policy of occupying the rest of what we claim against the will of the Spanish officers is a subject which deserves serious consideration.
          With respect & attachment Your obt. Servt.
          
            
              Albert Gallatin
            
          
        